DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gawryla et al., U.S. 2019/0203871 in view of Graeter et al., U.S. 2004/0161562.
Gawryla et al. discloses a method for forming a sleeve (fig 6, pipe insulation 600; [0139]) for (inherently capable of being wrapped around a downhole joint of a pipe string) wrapping around and insulating a joint of a downhole tubing string, the method comprising: providing a mold (fig 4, mandrel 334); applying insulation (fig 6, 330) around the mold; winding an interfacing material (outermost layer of 332; [0033], [0139] around the insulation; and applying a jacket (610; 0140]) onto the interfacing material to bind to the interfacing material to form the sleeve.
Gawryla et al. does not disclose the jacket is a polymer.
Graeter et al. teaches use of a pipe insulating sleeve (fig 2) having an insulating layer covered by a polymer jacket (15; [0023]) as an alternative to metal.
It would have been obvious to one having ordinary skill in the art before the effective date of the invention to choose a polymer as the jacket since the selection a known material for the suitability of its intended use is a design choice well known to one having ordinary skill in the art.
Gawryla et al. discloses cutting the sleeve longitudinally ([0030]) to separate the sleeve from the mold after the sleeve is formed.
Gawryla et. Discloses the interfacing material (332) comprises 2-way tape ([0128] the layers are treated to bind to each other commensurate with “two-way” or two sided tape).
Graeter et al. teaches use of a wounded reinforcing material (fig 2, 14; [0023] mat shaped glass fiber material 14) over the interfacing material (adhesive layer 16; [0023]).
Graeter et al. teaches use of the polymer (15) applied over the reinforcement material (14) to encapsulate the reinforcement material.
Graeter et al. teaches use of the reinforcement material ([0017] mat shaped glass fiber material) comprises a wire, rope, cord or strip, or a combination thereof ([0022]; glass fiber material).
Graeter et al. discloses the wire, rope, cord or strip, or the combination thereof comprises one or more of metallic wire, carbon fibre, Kevlar, fiberglass (mat shaped glass fiber material), or thermoform monofilament.
Gawryla et al. discloses the insulating material is fiber glass but does not disclose the fiber glass is an aerogel fiber glass. However it would have been obvious to one having ordinary skill in the art before the effective date of the invention to use aerogel fiberglass since the selection a known material for the suitability of its intended use is a design choice well known to one having ordinary skill in the art.
Gawryla et al. discloses applying a base layer ([0054]; first insulation layer) around the mold (334) before applying the insulation (330) around the mold, wherein the step of applying the jacket onto the interfacing material to bind to the interfacing material to form the sleeve comprises applying the jacket to at least an end (all ends; fig 5) of the sleeve to bind to the base layer at the at least the (inner end) end of the sleeve. 
Graeter et al teaches use of the polymer jacket as noted above.
Gawryla et al. in view of Graeter et al. does not disclose the polymer is one of the claimed types however it would have obvious to one having ordinary skill in the art before the effective date of the invention to choose one of the claimed polymers since the selection a known material for the suitability of its intended use is a design choice well known to one having ordinary skill in the art.
Gawryla et al. discloses the mold (mandrel 334) is pipe-shaped.
Gawryla et. discloses a insulating sleeve (610) inherently capable of being wrapped around and insulating a joint of a downhole tubing string.

Allowable Subject Matter
Claims 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 August 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676